
	

113 HR 4305 IH: MEPS Act
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4305
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Thompson of Pennsylvania (for himself, Mr. Ryan of Ohio, Mr. Roe of Tennessee, Mrs. Christensen, Mrs. Napolitano, Mr. Kelly of Pennsylvania, Mr. Marino, Mr. Jones, Mr. Bishop of Utah, Mr. Barletta, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide an individual with a mental health assessment
			 before the individual enlists in the Armed Forces or is commissioned as an
			 officer in the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the Medical Evaluation Parity for Servicemembers Act of 2014 or the MEPS Act.
		2.FindingsCongress finds the following:
			(1)More focus needs to be put on mental health in America.
			(2)The large number of suicides among veterans and members of the Armed Forces is unacceptable,
			 especially given that more members have died by suicide than in combat.
			(3)Many of those suicides in the military were members of the Armed Forces who never deployed.
			(4)Members of the Armed Forces, having been at war for more than a decade, have been put through acute
			 physical and mental stress.
			(5)Many of the suicides in the Armed Forces can be prevented, and studies have found that improved
			 screening reduced later behavioral problems by 78 percent and reduced
			 thoughts of suicide by more than half.
			(6)Although the military currently has a baseline measurement process for physical health, the
			 military does not currently have similar standards for mental health.
			(7)It is important that the military ensures that the members of the Armed Forces are both physically
			 and mentally fit for all the missions the United States requires.
			3.Preliminary mental health assessments
			(a)In generalChapter 31 of title 10, United States Code, is amended by adding at the end the following new
			 section:
				
					520d.Preliminary mental health assessments
						(a)Provision of mental health assessmentBefore any individual enlists in an armed force or is commissioned as an officer in an armed force,
			 the Secretary concerned shall provide the individual with a mental health
			 assessment. The Secretary shall use such results as a baseline for any
			 subsequent mental health examinations, including such examinations
			 provided under sections 1074f and 1074m of this title.
						(b)Use of assessmentThe Secretary may not consider the results of a mental health assessment conducted under subsection
			 (a) in determining the assignment or promotion of a member of the Armed
			 Forces.
						(c)Application of privacy lawsWith respect to applicable laws and regulations relating to the privacy of information, the
			 Secretary shall treat a mental health assessment conducted under
			 subsection (a) in the same manner as the medical records of a member of
			 the Armed Forces..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 520c the following new item:
				
					
						520d. Preliminary mental health assessments..
			(c)Report
				(1)In generalNot later than 180 days after the date of the enactment of this Act, the National Institute of
			 Mental Health of the National Institutes of Health shall submit to
			 Congress and the Secretary of Defense a report on preliminary mental
			 health assessments of members of the Armed Forces.
				(2)Matters includedThe report under paragraph (1) shall include the following:
					(A)Recommendations with respect to establishing a preliminary mental health assessment of members of
			 the Armed Forces to bring mental health screenings to parity with physical
			 screenings of members.
					(B)Recommendations with respect to the composition of the mental health assessment, best practices,
			 and how to track assessment changes relating to traumatic brain injuries,
			 post-traumatic stress disorder, and other conditions.
					(3)CoordinationThe National Institute of Mental Health shall carry out paragraph (1) in coordination with the
			 Secretary of Veterans Affairs, the Director of the Centers for Disease
			 Control and Prevention, the surgeons general of the military departments,
			 and other relevant experts.
				
